 



EXHIBIT 10.63

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT made and entered into as of the 15th day of
December, 2003, by and between USEC Inc., a Delaware corporation (the
“Company”), and Lisa Gordon-Hagerty (the “Executive”).

     WHEREAS, the Company desires to provide for the service and employment of
the Executive with the Company and the Executive wishes to perform services for
the Company, all in accordance with the terms and conditions provided herein;

     NOW, THEREFORE, IN CONSIDERATION of the mutual premises, covenants and
agreements set forth below, it is hereby agreed as follows:

     1.     Employment and Term.

     (a) The Company agrees to employ the Executive, and the Executive agrees to
remain in the employ of the Company, in accordance with the terms and provisions
of this Agreement for the period set forth below (the “Employment Period”).

     (b) The Employment Period of this Agreement will commence as of the date
hereof (the “Effective Date”) and continue until the second anniversary of the
Effective Date (the “Second Anniversary”), unless sooner terminated as
hereinafter provided. Notwithstanding the foregoing, upon the occurrence of a
“Change in Control,” as defined in the USEC Inc. 1999 Equity Incentive Plan (the
“Equity Incentive Plan”), during the Employment Period, this Agreement shall
continue in effect for a period of not less than three years from the date of
the Change in Control, unless sooner terminated as hereinafter provided.
References herein to the Employment Period shall refer to both the initial term
and any extended term hereunder. The Employment Period shall end on the Date of
Termination (as hereinafter defined).

     (c) The principal location at which the Executive will perform her duties
will be the Company’s principal executive offices in Bethesda, Maryland.

     2.     Position; Duties. Commencing as of the Effective Date and continuing
during the Employment Period, the Executive shall serve as Executive Vice
President and Chief Operating Officer of the Company and shall have the
customary duties of such position and such responsibilities, duties and
authority as are specified in the Company’s charter and/or bylaws and as
specified, from time to time, by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer of the Company (the “CEO”). The
Executive shall report to the CEO. The Executive shall devote substantially all
of her working time and efforts to the business and affairs of the Company and
shall not engage in activities that interfere with such performance.

-1-



--------------------------------------------------------------------------------



 



     3.     Compensation. The Executive shall receive the following compensation
for her services hereunder to the Company:

     (a) Salary. Commencing as of the Effective Date and continuing during the
Employment Period, the Company shall pay to the Executive an annual base salary
(“Annual Base Salary”) at a rate not less than $490,000, such salary to be paid
in conformity with the Company’s policies relating to salaried employees. This
salary in the sole discretion of the Company may be (but is not required to be)
increased from time to time, subject to and in accordance with the Company’s
annual performance review process.

     (b) Annual Incentive Program. The Executive shall be a participant in the
Company’s annual incentive program as in effect from time to time (the “Annual
Incentive Program”) at a level commensurate with her position, and shall be
entitled to receive such amounts (each, a “Bonus”) as may be authorized,
declared and paid by the Company pursuant to the terms of such program and the
performance goals established by the Compensation Committee.

     (c) Long-Term Incentive Plan. The Executive shall be a participant in the
Company’s Equity Incentive Plan, and any other long-term equity or cash
compensation programs as the Board may provide for the Company’s senior
management (collectively, the “LTIP”) at a level commensurate with the
Executive’s position.

     (d) Employee Benefit Plans; Perquisites; Fringe Benefits. During the
Employment Period, the Executive shall be eligible to participate, on a basis
commensurate with her position, in all employee benefit plans, including
supplemental benefit plans, welfare plans, practices, policies and programs,
perquisites and other fringe benefits applicable to senior management of the
Company.

     (e) Expenses. The Company agrees to reimburse the Executive for all
reasonable expenses, including those for travel and entertainment, properly
incurred by her in the performance of her duties under this Agreement in
accordance with policies established from time to time by the Company.

     (f) Vacation. The Executive shall be entitled to no less than the number of
vacation days in each calendar year as determined in accordance with the
Company’s vacation policy as in effect from time to time, but not less than five
weeks in any calendar year (prorated in any calendar year during which she is
employed hereunder for less than the entire year in accordance with the number
of days in such calendar year in which she is so employed). The Executive shall
also be entitled to all paid holidays and personal days given by the Company to
its executives.

-2-



--------------------------------------------------------------------------------



 



     4.     Termination of Employment.

     (a) Death; Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. The
Company or the Executive may terminate the Executive’s employment on account of
the Executive’s Disability. For purposes hereof, “Disability” shall mean that
the Executive has become totally and permanently disabled as defined or
described in the Company’s long term disability benefit plan applicable to
senior executive officers as in effect at the time the Executive’s disability is
incurred.

     (b) By the Company for Cause or without Cause. The Company may terminate
the Executive’s employment during the Employment Period for Cause or without
Cause. For purposes of this Agreement “Cause” shall mean:

        (i)        the engaging by the Executive in willful misconduct that is
injurious to the Company or its affiliates;

        (ii)      the embezzlement or misappropriation of funds or property of
the Company or its affiliates by the Executive, or the conviction of the
Executive of a felony or the entrance of a plea of guilty or nolo contendere by
the Executive to a felony; or

        (iii)    the willful failure or refusal by the Executive to
substantially perform her duties or responsibilities (other than (x) any such
failure resulting from the Executive’s incapacity due to Disability, after
demand for substantial performance is delivered by the Company to the Executive
that specifically identifies the manner in which the Company believes the
Executive has not substantially performed her duties, or (y) any such actual or
anticipated failure after the issuance of a Notice of Termination (as defined
below) by the Executive for Good Reason (as defined below)).

For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by her
not in good faith and without reasonable belief that her action or omission was
in the best interest of the Company. Notwithstanding the foregoing, the
Executive’s employment shall not be deemed to have been terminated for Cause
unless (A) a reasonable notice shall have been given to her setting forth in
reasonable detail the reasons for the Company’s intentions to terminate for
Cause, and if such termination is pursuant to clause (i) or (iii) above, and the
damage to the Company is curable, only if the Executive has been provided a
period of ten (10) business days from receipt of such notice to cease the
actions or inactions, and she has not done so; (B) an opportunity shall have
been provided for the Executive together with her counsel, to be heard before
the Board; and (C) if such termination is pursuant to clause (i) or (iii) above,
delivery shall have been made to the Executive of a Notice of Termination from
the Board finding that in the good faith opinion of a majority of the
nonmanagement members of the Board she was guilty of conduct set forth in clause
(i) or (iii) above, and specifying the particulars thereof in reasonable detail.
Any determination of Cause made by the Company in accordance with the foregoing
procedure shall

-3-



--------------------------------------------------------------------------------



 



be made by the Company, in its sole discretion. Any such determination shall be
final and binding on the Executive.

     (c) By the Executive for Good Reason. The Executive may terminate her
employment during the Employment Period for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean, without the Executive’s express written
consent, any of the following, unless such act or failure to act is corrected
prior to the Date of Termination specified in the Notice of Termination given in
respect thereof:

        (i)        any material breach by the Company of its obligations under
this Agreement, including but not limited to (x) a reduction in the Executive’s
Base Salary as such salary may be increased from time to time thereafter, and
(y) the Company’s requiring the Executive to be based anywhere other than the
offices that constitute the Company’s corporate headquarters and/or the
Company’s principal executive offices;

        (ii)       the Executive is removed from her position set forth in
Section 2 hereof for any reason other than (A) by reason of death or Disability,
or (B) for Cause, or the failure to appoint or re-appoint the Executive to such
position with the Company;

        (iii)      the Executive is assigned any duties inconsistent with the
Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as in effect as of the
Effective Date (excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly following notice thereof given by the Executive);

        (iv)      the failure to assume this Agreement by any successor to the
Company;

        (v)       any purported termination of the Executive’s employment that
is not effected pursuant to a Notice of Termination satisfying the requirements
of paragraph (d) below, which termination for purposes of this Agreement shall
be ineffective; or

        (vi)      termination of employment by the Executive that is deemed by a
majority of the nonmanagement members of the Board to constitute Good Reason.

Notwithstanding the foregoing, the Company’s failure to extend this Agreement in
accordance with Section 1(b) shall not be deemed to constitute “Good Reason” for
termination of the Executive’s employment, and a termination shall not be
treated as a termination for Good Reason unless the Executive shall have
delivered a Notice of Termination within 90 days of the Executive’s having
actual knowledge of the occurrence of one of such events, stating that the
Executive intends to terminate employment for Good Reason. For purposes of this
Agreement, any good faith determination of “Good Reason” made by the Executive
shall be conclusive.

     (d) Notice of Termination. Any termination of the Executive’s employment
(other than by reason of death) shall be communicated by Notice of Termination
to the other party hereto in

-4-



--------------------------------------------------------------------------------



 



accordance with Section 11(b) of this Agreement. For purposes of this Agreement,
a “Notice of Termination,” means a written notice that indicates the specific
termination provision in this Agreement relied upon, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and specifies the
Date of Termination. The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance that contributes to a showing
of Good Reason or Cause shall not waive any right of the Executive or the
Company under this Agreement or preclude the Executive or the Company from
asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights under this Agreement.

     (e) Date of Termination. “Date of Termination” shall mean:

              (i)       if the Executive’s employment is terminated by reason of
Disability, or by the Executive for Good Reason, other than a termination
pursuant to Section 4(c)(iv) of the definition of Good Reason, the date
specified in the Notice of Termination (which shall not be less than 30 nor more
than 60 days from the date such Notice of Termination is given);

              (ii)      if the Executive’s employment is terminated by the
Company for Cause or without Cause, or by the Executive for other than Good
Reason, the date the Notice of Termination is received;

              (iii)     if the Executive’s employment is terminated by the
Executive for Good Reason pursuant to Section 4(c)(iv) hereof, the date upon
which any succession referred to therein becomes effective;

              (iv)     if the Executive’s employment is terminated by reason of
death, the date of death; and

              (v)      if the Executive’s employment is terminated by reason of
the expiration of the Employment Period, the last day of the Employment Period.

    5.     Obligations of the Company upon Termination.

           (a) Termination by the Executive for Good Reason or by the Company
without Cause. If the Executive’s employment is terminated by the Executive for
Good Reason or by the Company without Cause:

             (i)      the Company shall pay to the Executive, within 10 days
following the Date of Termination, a lump sum amount in cash equal to the sum
of:

                 (A)      the Executive’s Annual Base Salary through the Date of
Termination to the extent not previously paid;

-5-



--------------------------------------------------------------------------------



 



                 (B)      an amount equal to the target Bonus for the year prior
to the Date of Termination, to the extent such Bonus has been earned but not
paid, and for the year that includes the Date of Termination, the target Bonus
multiplied by a fraction, the numerator of which shall be the number of days
from the beginning of such year to and including the Date of Termination and the
denominator of which shall be three hundred and sixty-five (365); and

                 (C)      any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not previously paid.

The amounts specified in clauses (A), (B) and (C) hereof shall be hereinafter
referred to as the “Accrued Obligations”;

             (ii)      subject to the Executive’s continued compliance with
Section 9 hereof, the Company shall pay to the Executive, within 10 days
following the Date of Termination, a lump sum amount, in cash, equal to one
times (two and one-half times if the Date of Termination occurs on or after the
date of a Change in Control) the sum of the Final Average Salary and the Final
Average Bonus, where (A) the “Final Average Salary” means the average of the
Executive’s Annual Base Salary as in effect for each of the three years
preceding the Date of Termination (or, if shorter, the number of years from the
Effective Date to the Date of Termination) and (B) the “Final Average Bonus”
means the average of the Bonuses awarded to the Executive pursuant to the Annual
Incentive Program with respect to the three years preceding the Date of
Termination (or, if shorter, the number of years from the Effective Date to the
Date of Termination, and provided that, until such time as Executive has
received a Bonus with respect to 2004, the Final Average Bonus shall be deemed
to be 70% of the Executive’s Annual Base Salary as then in effect); provided,
however, that if the Executive is found in breach of the requirements in Section
9(b) of this Agreement, she shall repay to the Company a pro-rata share of the
lump sum to coincide with the period of time she was not in compliance with
Section 9 (that is, the lump sum shall be multiplied by a fraction, the
denominator of which is the number of days the Executive was required to comply
with Section 9(b), and the numerator of which is the number of days the
Executive was not in compliance, and the Executive shall repay that amount to
the Company) (the “Repayment”); and

             (iii)     subject to the Executive’s continued compliance with
Section 9 hereof, the Company shall continue life, disability, accident and
health insurance benefits substantially similar to those that the Executive was
receiving immediately prior to the Date of Termination (or if applicable, prior
to the Change in Control, or thereafter, if higher) until the earlier to occur
of (i) the first anniversary of the Date of Termination (or if the Date of
Termination occurs on or after a Change in Control, the date that is 30 months
following the Date of Termination) or (ii) such time as the Executive becomes

-6-



--------------------------------------------------------------------------------



 



eligible for comparable programs of a subsequent employer; provided, however,
that in the event the Company is unable to provide such benefits, the Company
shall make annual payments to the Executive in an amount such that following the
Executive’s payment of applicable taxes thereon, the Executive retains an amount
equal to the cost to the Executive, net of any cost that would otherwise be
borne by the Executive, of obtaining comparable life, disability, accident and
health insurance coverage. Benefits otherwise receivable by the Executive
pursuant to this Section 5(a)(iii) shall be reduced to the extent the Executive
is eligible for comparable coverage during the one year (or 30-month, as the
case may be) period following termination, and any such eligibility for
comparable coverage shall be reported to the Company; and.

                  (iv)      all of the Executive’s stock options (vested or
nonvested) shall become exercisable and shall remain exercisable for one year,
but in no event shall such period exceed the term of the stock options; and all
restrictions pertaining to the Executive’s restricted stock or other equity
based awards shall lapse on the Date of Termination.

           (b) Termination By Reason of Death or Disability. If the Executive’s
employment shall be terminated by reason of the Executive’s death or Disability,
then the Company shall pay the Executive the amounts and benefits described in
clauses (a)(i) and (a)(iv) above (and solely in the case of Disability, the
benefits in clause (a)(iii) above), as well as all death and disability benefits
payable under group insurance programs and other fringe benefit programs that
the Company may from time to time make available to its executive officers.

           (c) Termination By Company Upon Expiration of the Employment Period.
If the Executive’s employment shall be terminated by the Company (other than for
Cause) upon the expiration of the Employment Period, then the Company shall pay
to the Executive the amounts and benefits described in clauses (a)(i)-(iv)
above.

           (d) Termination by the Company for Cause or By the Executive for
Other than Good Reason. Subject to the provisions of Section 6 of this
Agreement, if the Executive’s employment shall be terminated by the Company for
Cause or by the Executive for other than Good Reason, death or Disability, in
either case, during the Employment Period, the Company shall have no further
obligations to the Executive under this Agreement other than the Accrued
Obligations, and the Executive shall have no further obligations to the Company
under this Agreement other than pursuant to Section 9(a) of this Agreement. All
of the Executive’s stock options that have not yet become exercisable shall
expire and all of the Executive’s restricted stock awards and other restricted
equity based awards as to which the applicable restrictions have not yet lapsed
shall be forfeited on the Date of Termination.

           (e) Certain Tax Consequences. Whether or not the Executive becomes
entitled to the payments and benefits described in this Section 5, if any of the
payments or benefits received or to be received by the Executive in connection
with a change in ownership or control of the

-7-



--------------------------------------------------------------------------------



 



Company (a “Statutory Change in Control”), as defined in section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any person whose
actions result in a Statutory Change in Control or any person affiliated with
the Company or such person) (collectively, the “Severance Benefits”) will be
subject to any excise tax (the “Excise Tax”) imposed under section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company shall pay to
the Executive an additional amount equal to the Excise Tax (the “Excise Tax
Payment”).

           For purposes of determining whether any of the Severance Benefits
will be subject to the Excise Tax and the amount of such Excise Tax:

           (i)      all of the Severance Benefits shall be treated as “parachute
payments” within the meaning of Code section 280G(b)(2), and all “excess
parachute payments” within the meaning of Code section 280G(b)(1) shall be
treated as subject to the Excise Tax, unless, in the opinion of tax counsel
selected by the Company’s independent auditors and reasonably acceptable to the
Executive, such other payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of Code section
280G(b)(4)(A), or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered, within the meaning of
Code section 280G(b)(4)(B), in excess of the “Base Amount” as defined in Code
section 280G(b)(3) allocable to such reasonable compensation, or are otherwise
not subject to the Excise Tax; and

           (ii)     the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Code section 280G(d)(3) and (4).

           In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
the Executive’s employment, the Executive shall repay to the Company, at the
time that the amount of such reduction in Excise Tax is finally determined (the
“Reduced Excise Tax”), the difference of the Excise Tax Payment and the Reduced
Excise Tax. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time of the termination of the Executive’s
employment (including by reason of any payment the existence or amount of which
could not be determined at the time of the Excise Tax Payment), the Company
shall make an additional Excise Tax payment in respect of such excess (plus any
interest or penalties payable by the Executive with respect to such excess) at
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Severance Benefits.

-8-



--------------------------------------------------------------------------------



 



               (f) Other Fees and Expenses. With respect to a termination of
Executive’s employment prior to a Change in Control, the prevailing party shall
be entitled to recover from the other party to this Agreement, all reasonable
legal fees and expenses incurred in contesting or disputing any termination of
employment or in seeking to obtain or enforce any right or benefit to which such
party is entitled under this Agreement. With respect to a termination of
Executive’s employment following a Change in Control, the Company shall bear its
own legal fees and expenses in connection with any such dispute, but the Company
shall pay the Executive’s reasonable legal fees and expenses if the Executive is
the prevailing party in connection with any such dispute.

     6.     Non-Exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit plan,
program, policy or practice provided by the Company and for which the Executive
may qualify (except with respect to any benefit to which the Executive has
waived her rights in writing), nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement entered into after the Effective Date with the Company. Amounts that
are vested benefits or that the Executive is otherwise entitled to receive under
any benefit plan, policy, practice or program of, or any contract or agreement
entered into after the date hereof with, the Company at or subsequent to the
Date of Termination, shall be payable in accordance with such benefit plan,
policy, practice, program, contract or agreement, except as explicitly modified
by this Agreement.

     7.     Full Settlement; Mitigation. Other than as provided in this
Agreement, the Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against the Executive or others. The
Executive shall not be required to mitigate the amount of any payment or benefit
provided for in Section 5 hereof by seeking other employment or otherwise, nor
(except as specifically provided in Section 5 hereof) shall the amount of any
payment or benefit provided for in Section 5 hereof be reduced by any
compensation earned by the Executive as the result of employment by another
employer or by retirement benefits after the Date of Termination, or otherwise.

     8.     Arbitration. Except as otherwise provided in Section 9 hereof, the
parties agree that any dispute, claim, or controversy based on common law,
equity, or any federal, state, or local statute, ordinance, or regulation (other
than workers’ compensation claims) arising out of or relating in any way to the
Executive’s employment, the terms, benefits, and conditions of employment, or
concerning this Agreement or its termination and any resulting termination of
employment, including whether such dispute is arbitrable, shall be settled by
arbitration. This agreement to arbitrate includes but is not limited to all
claims for any form of illegal discrimination, improper or unfair treatment or
dismissal, and all tort claims. The Executive shall still have a right to file a
discrimination charge with a federal or state agency, but the final resolution
of any discrimination claim shall be submitted to arbitration instead of a court
or jury.

-9-



--------------------------------------------------------------------------------



 



The arbitration proceeding shall be conducted under the employment dispute
resolution arbitration rules of the American Arbitration Association in effect
at the time a demand for arbitration under the rules is made. The decision of
the arbitrator(s), including determination of the amount of any damages
suffered, shall be exclusive, final, and binding on all parties, their heirs,
executors, administrators, successors and assigns.

     9.     Confidential Information; Non-Solicitation; Non-Competition. (a) The
Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret, proprietary, or confidential materials, knowledge, data or any other
information relating to the Company or any of its affiliated companies, and
their respective businesses (“Confidential Information”), which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and that shall not have been or now or hereafter
have become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). During the
Employment Period and (a) for a period of five years thereafter with respect to
Confidential Information that does not include trade secrets, and (b) any time
thereafter with respect to Confidential Information that does include trade
secrets, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.

             (b) In addition, the Executive shall not, at any time during the
Employment Period and for any period thereafter with respect to which the
Executive is in receipt of a severance benefit under this Agreement (by way of
illustration, if the Executive terminates her employment for Good Reason, for a
period of one year), (i) engage or become interested as an owner (other than as
an owner of less than 5% of the stock of a publicly owned company), stockholder,
partner, director, officer, employee (in an executive capacity), consultant or
otherwise in any business that is competitive with any business conducted by the
Company or any of its affiliated companies during the Employment Period or as of
the Date of Termination, as applicable or (ii) recruit, solicit for employment,
hire or engage any employee or individual consultant of the Company or any
person who was an employee or individual consultant of the Company within two
(2) years prior to the Date of Termination. The Executive acknowledges that
these provisions are necessary for the Company’s protection and are not
unreasonable, since she would be able to obtain employment with companies whose
businesses are not competitive with those of the Company and its affiliated
companies and would be able to recruit and hire personnel other than employees
of the Company. The duration and the scope of these restrictions on the
Executive’s activities are divisible, so that if any provision of this paragraph
is held or deemed to be invalid, that provision shall be automatically modified
to the extent necessary to make it valid.

             The Executive acknowledges that a violation or attempted violation
on the Executive’s part of this Section 9 will cause irreparable damage to the
Company, and the Executive therefore agrees that the Company shall be entitled
as a matter of right to an injunction, out of any court of competent
jurisdiction, restraining any violation or further

-10-



--------------------------------------------------------------------------------



 



violation of such promises by the Executive or the Executive’s employees,
partners or agents. The Executive agrees that such right to an injunction is
cumulative and in addition to whatever other remedies the Company may have under
law or equity.

     10.     Successors.

     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.

     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee or other designee or, if there is no such designee, to the Executive’s
estate.

     (c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business and/or assets that assumes and agrees to perform this Agreement
by operation of law, or otherwise. Prior to a Change in Control, the term
“Company” shall also mean any affiliate of the Company to which the Executive
may be transferred and the Company shall cause such successor employer to be
considered the “Company” and to be bound by the terms of this Agreement and this
Agreement shall be amended to so provide. Following a Change in Control, the
term “Company” shall not mean any affiliate of the Company to which Executive
may be transferred unless the Executive shall have previously approved of such
transfer in writing, in which case the Company shall cause such successor
employer to be considered the “Company” and to be bound by the terms of this
Agreement and this Agreement shall be amended to so provide. Failure of the
Company to obtain an assumption and agreement as described in this Section 10(c)
prior to the effective date of a succession shall be a breach of this Agreement
and shall entitle the Executive to compensation from the Company in the same
amount and on the same terms as the Executive would be entitled to under this
Agreement if the Executive were to terminate the Executive’s employment for Good
Reason, except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.

-11-



--------------------------------------------------------------------------------



 



     11.     Miscellaneous.

     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to the conflict of laws
provisions thereof. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer as may be specifically designated by the CEO. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return-receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Lisa E. Gordon-Hagerty
c/o USEC Inc.
2 Democracy Center
6903 Rockledge Drive
Bethesda, Maryland 20817-1818


If to the Company:

USEC Inc.
2 Democracy Center
6903 Rockledge Drive
Bethesda, Maryland 20817-1818
Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance with this Agreement. Notice and communications shall be
effective when actually received by the addressee.

     (c) If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

-12-



--------------------------------------------------------------------------------



 



     (d) The Company may withhold from any amounts payable under this Agreement
such federal, state and local taxes as may be required to be withheld pursuant
to any applicable law or regulation.

     (e) This Agreement contains the entire understanding of the parties with
respect to the subject matter herein and supersedes any prior agreements between
the Company and the Executive. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein.

     (f) To the extent, and only to the extent, that a payment or benefit paid
or provided under this Agreement would also be paid or provided under the terms
of an applicable plan, program or arrangement, such applicable plan, program or
arrangement will be deemed to have been satisfied by the payment made or benefit
provided under this Agreement.

     (g) This Agreement may be signed in several counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

     IN WITNESS WHEREOF, the Executive and the Company have caused this
Agreement to be executed as of the day and year first above written.

              USEC Inc.                         By:   /s/ William H. Timbers    
   

--------------------------------------------------------------------------------

        William H. Timbers
President and Chief Executive Officer                         EXECUTIVE        
                /s/ Lisa E. Gordon-Hagerty

--------------------------------------------------------------------------------

    Lisa Gordon-Hagerty

-13-